Citation Nr: 1335143	
Decision Date: 11/01/13    Archive Date: 11/13/13

DOCKET NO.  06-07 840	)	DATE
	)
		)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for atresia of the left ear.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for a psychiatric disorder.

4.  Entitlement to an increased rating for ageusia, loss of taste, currently rated as 10 percent disabling.

5.  Entitlement to special monthly compensation (SMC) based on the need for aid and attendance or by reason of being housebound.

6.  Entitlement to a 10 percent evaluation based on multiple noncompensable service-connected disabilities under 38 C.F.R. § 3.324.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

A. Fagan, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1958 to February 1960.

This matter comes before the Board of Veterans' Appeals (Board) from a February 2006 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) that declined to reopen the Veteran's claims for service connection for atresia of the left auditory canal (claimed as an obstruction of the ears) and bilateral hearing loss.  The appeal also arises from a March 2009 rating decision, which continued a 10 percent rating for ageusia, denied service connection for tinnitus and major depression, and denied entitlement to special monthly compensation (SMC).

In November 2008, the Board remanded the Veteran's atresia of the left auditory canal, bilateral hearing loss, and 38 C.F.R. § 3.324 claims for further development.  In September 2011, the Board reopened and remanded the left atresia and bilateral hearing loss claims, and also remanded the claim for compensation under 38 C.F.R. § 3.324.  On remand, the RO granted service connection for bilateral hearing loss in an August 2012 rating decision and assigned a 10 percent disability rating effective September 5, 2005.  Thus, this issue is no longer before the Board.

The Veteran's tinnitus, psychiatric disorder, atresia of the left auditory canal and SMC claims for aid and attendance or by reason of being housebound are addressed in the REMAND portion of the decision and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.

FINDINGS OF FACT

1.  The Veteran is currently assigned the highest schedular evaluation possible for his loss of sense of taste and his disability does not represent an exceptional or unusual disability picture.

2.  Throughout the pendency of the appeal, the Veteran has had at least one compensable service-connected disability.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent, including referral for consideration of an extraschedular evaluation, for loss of sense of taste have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.7, 4.87a, Diagnostic Code 6276 (2012).

2.  The claim for the assignment of a single 10 percent evaluation on the basis of having only multiple noncompensable service-connected disabilities during the period on appeal must be denied as a matter of law. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 3.324 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2012)) redefined VA's duty to assist the appellant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2012).

The notice requirements of the VCAA require VA to notify the Veteran of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2012).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between the Veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO). Id; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, insufficiency in the timing or content of VCAA notice is harmless if the errors are not prejudicial to the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice errors are reviewed under a prejudicial error rule).

In this case, a letter dated in February 2009 provided notice to the Veteran regarding what information and evidence was needed to substantiate his claim for an increased rating, including informing him of what information and evidence must be submitted by the Veteran and what information and evidence will be obtained by VA.  That letter also advised the Veteran of the evidence needed to establish a disability rating and effective date for the claim on appeal.  The case was last readjudicated in October 2012. 

The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran.  Specifically, the information and evidence that have been associated with the claims file include the Veteran's service treatment records and VA treatment records. 

The Veteran was afforded a VA examination in August 2011 with respect to his increased rating claim.  That examination included a review of the record and physical examination of the Veteran, and the examination report contained sufficient clinical findings for the Board to make a fully informed decision.   

As discussed above, the VCAA provisions have been considered and complied with. The Veteran was notified and aware of the evidence needed to substantiate this claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.   The Veteran has been an active participant in the claims process by reporting for VA examinations, responding to notices, and submitting evidence and argument.  Thus, the Veteran has been provided with a meaningful opportunity to participate in the claims process and has done so.  Any error in the sequence of events or content of the notice is not shown to have affected the essential fairness of the adjudication or to cause injury to the claimant.  Therefore, any such error is harmless and does not prohibit consideration of this matter on the merits.  See Conway; Dingess; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Higher rating

Disability ratings are intended to compensate impairment in earning capacity due to a service-connected disorder.  38 U.S.C.A. § 1155.  Separate diagnostic codes identify the various disabilities.  Id.  It is necessary to rate the disability from the point of view of the Veteran working or seeking work, 38 C.F.R. § 4.2, and to resolve any reasonable doubt regarding the extent of the disability in the Veteran's favor.  38 C.F.R. § 4.3.  If there is a question as to which disability rating to apply to the Veteran's disability, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  While the Veteran's entire history is reviewed when assigning a disability rating, 38 C.F.R. § 4.1, where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Additionally, in determining the present level of a disability for any increased rating claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.

All evidence must be evaluated in arriving at a decision regarding a higher rating. 38 C.F.R. §§ 4.2, 4.6.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim, or whether a preponderance of the evidence is against the claim.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

In this case, the Veteran has been assigned 10 percent evaluation for his loss of taste under Diagnostic Codes 6276.  Under that diagnostic code, a 10 percent evaluation is assigned when there is complete loss of the sense.  See 38 C.F.R. § 4.87a, Diagnostic Code 6276 (2012).  That disability evaluation has been in effect throughout the appeal.  Thus, the Board recognizes that the Veteran has been assigned the highest possible schedular evaluation for his loss of sense of taste.

The Veteran has not specifically alleged that he is entitled to an extraschedular rating for his loss of taste.  Nevertheless, as he has requested a higher rating despite assignment of the maximum schedular rating, the Board interprets the Veteran's claim as one of entitlement to an extraschedular rating.  The Board must determine whether the schedular evaluation is inadequate, thus requiring that VA refer a claim to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of "an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities."  38 C.F.R. § 3.321(b)(1) (2012). 

An extraschedular evaluation is for consideration where a service-connected disability presents an exceptional or unusual disability picture.  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of the Veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment or frequent periods of hospitalization.  Id. at 115-116.  When either of those elements has been satisfied, the appeal must be referred for consideration of the assignment of an extraschedular rating.  Otherwise, the schedular evaluation is adequate, and referral is not required.  38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 116.

In this case, the schedular evaluation is adequate.  The Veteran has been assigned the highest evaluation under the Rating Schedule for his service-connected loss of sense of taste, which contemplates complete loss of that sense.  Moreover, throughout the appeal, the Veteran has not reported that he is unable to work due to his loss of sense of taste, nor does the record show frequent hospitalizations due to his loss of sense of taste.  The Veteran has not alleged other symptoms indicative of an unusual disability picture.  While he has reported that due to his inability to taste, he cannot tell when food is bad, the Board finds that report to be a natural consequence of the loss of taste, and not an unusual presentation of loss of taste.  Further, the most recent VA examination in August 2011 notes that the Veteran was able to detect the taste of sugar and the examiner noted only partial loss of taste, showing that the Veteran occasionally retains some sense of taste.  As noted, complete loss of sense of taste is contemplated by the schedular rating criteria.

The Board finds that the Veteran's disability does not present an exceptional or unusual disability picture in this case.  As the rating schedule is adequate to evaluate the disability, referral for extraschedular consideration is not in order, and a rating in excess of 10 percent is denied.

Entitlement to a 10 percent rating under 38 C.F.R. 3.324

Initially, although VA has statutory and regulatory notice and duty to assist provisions under the Veterans Claims Assistance Act (VCAA), those provisions are not applicable here where resolution of the claim is as a matter of law.  See Manning v. Principi, 16 Vet. App. 534, 542 (2002) (holding that the VCAA has no effect on appeal limited to matter of law); Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001) (noting that the VCAA is not applicable where law is dispositive); see also 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2012).

Whenever a veteran is suffering from two or more separate permanent service-connected disabilities of such character as clearly to interfere with normal employability, even though none of the disabilities may be of compensable degree under the rating schedule, the rating agency is authorized to apply a 10 percent rating, but not in combination with any other rating.  38 C.F.R. § 3.324 (2012).

The provisions of 38 C.F.R. § 3.324 are predicated on the existence solely of noncompensable service-connected disabilities.  As such, once a compensable evaluation for any service-connected disability has been awarded, the applicability of 38 C.F.R. § 3.324 is rendered moot.  See Butts v. Brown, 5 Vet. App. 532, 541 (1993).

In this case, the evidence of record reflects that in an August 2012 rating decision, the RO granted service connection for hearing loss, which was previously on appeal, and awarded the Veteran a compensable evaluation for his service-connected condition, effective from September 5, 2005, the date of claim.  Additionally, the record shows that the Veteran has been assigned compensable disability ratings for anosmia and ageusia since October 2008.

As the Veteran has at least one compensable service-connected disability, the threshold criteria for entitlement to compensation under 38 C.F.R. § 3.324 are not met, and the Veteran's claim is moot.  Accordingly, the claim must be denied as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


ORDER

An evaluation in excess of 10 percent for loss of sense of taste is denied.

Entitlement to a 10 percent evaluation based on multiple noncompensable service-connected disabilities under 38 C.F.R. § 3.324 is denied.

REMAND

As to tinnitus, the Veteran asserted in a January 2009 statement that he incurred the condition "coincidental to [his] military service," i.e., reflecting his report that the condition had its onset in service.  The record shows that he has a lengthy history of ear problems, and service connection has been established for bilateral hearing loss.  During a May 2005 audiological examination, the Veteran reported periodic tinnitus, but no diagnosis or etiological opinion related to tinnitus was given.  The Veteran underwent another VA audiological examination in November 2011 to address bilateral hearing loss and tinnitus.  However, the examiner was unable to offer an etiological opinion regarding tinnitus without resorting to speculation because the Veteran denied recurrent tinnitus during the examination.  As the Veteran has yet to be afforded an adequate examination that addresses the etiology of his tinnitus, remand is necessary.

Next, regarding a psychiatric disorder, the Board notes that the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).

Here, the record shows that the Veteran has been treated for and diagnosed with single episode major depressive disorder, dementia not otherwise specified, parkinsonism, rule-out depression, and rule out generalized anxiety disorder.  While VA treatment records dated through October 2012 do not show a continuing diagnosis of a depressive or anxiety disorder, they do generally show that the Veteran has exhibited depressive symptoms, been prescribed psychiatric medications, and participated in mental health treatment throughout the period on appeal.  Those records also show that the Veteran has suffered from depression due to his general medical condition and he has claimed depression secondary to all of his service-connected disabilities.

The Veteran was afforded a VA psychiatric examination in March 2009, at which time an examiner opined that the Veteran did not suffer from a psychiatric condition related to service or a service-connected disability.  However, since that examination, service connection has been established for additional disability, specifically hearing loss.  Further, treatment records dated after that examination show ongoing mental health treatment.  In order to qualify as adequate, a medical examiner's opinion must consider the Veteran's medical records and discuss his medical history.  Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  Thus, the Board finds that remand is necessary for a new opinion that considers the entire record and all of the Veteran's service-connected disabilities.

Turning to the Veteran's long-standing claim of service connection for atresia of the left ear, the Board finds the most recent VA opinion and addendum to be inadequate for rating purposes.  In a November 2011 opinion, the examiner found that, regarding whether the Veteran's chronic, suppurative mastoiditis, left, preexisted service, "there is no evidence that this is true."  The examiner then opined that it is at least as likely as not that the Veteran's left ear condition had its onset during active duty, but that there was no specific evidence to ascertain that it was secondary to trauma.  Then, in a September 2012 addendum, the VA examiner restates that there is no evidence that the Veteran's condition preexisted service, but then appears to contradict himself by saying that the Veteran's current left ear condition is secondary to mastoid infection during childhood.  He further opined, in seeming contrast to his November 2011 opinion, that the Veteran's chronic left mastoiditis was not caused by or a result of active duty.  

Given the above inconsistencies, the Board finds that a new opinion is necessary.  That new opinion should consider and discuss all pertinent evidence of record and specifically address whether the Veteran's left ear condition is a congenital abnormality, and if so, whether it is a congenital defect or a disease.  In this regard, while the most recent VA examiner found there to be no evidence that the Veteran's left ear condition preexisted service, the examiner failed to discuss the finding of a congenital malformation manifested by occlusion of the left ear canal in March 1958, just weeks into service.  At that time, it was expressly noted that "[t]here is not an external opening of the canal."  Nor did the examiner address the October 1960 VA examiner's finding that atresia of the left external auditory canal was congenital since the Veteran had no injury or undergone operation to the left ear at that time.  Thus, the Board finds that remand is necessary for an adequate opinion that considers all of the evidence of record and reconciles conflicting opinions.

The Board points out again that a congenital defect is distinguished from a congenital disease in that the former is more or less stationary in nature while the latter is capable of improving or deteriorating.  See Quirin v. Shinseki, 22 Vet. App. 390, 394 (2009) (quoting VA General Counsel opinion VAOPGCPREC 82-90, 55 Fed. Reg. 45,711 (Jul. 18, 1990)).  The United States Court of Appeals for Veterans Claims (Court) has noted that "[u]nder the framework set forth in the General Counsel  opinion, any worsening--any change at all--might demonstrate that the condition is a disease, in that VA considers defects to be 'more or less' static and immutable."  Id.  If a condition is a congenital defect, it is neither a disease nor an injury and the presumption of soundness does not apply.  Id.  If a condition is a congenital disease, however, the Board must properly apply the presumption of soundness.  Id. at 396.  

Next, as the Board is remanding the service connection claims discussed above, and because those determinations may impact the SMC claim, the Board finds that the issues are inextricably intertwined and must be considered together, rendering any decision on the Veteran's claim for SMC based on need for aid and attendance or by reason of being housebound premature at this juncture.  See Tyrues v. Shinseki, 23 Vet. App. 166, 177 (2009) (en banc) (explaining that claims are inextricably intertwined where the adjudication of one claim could have a significant impact on the adjudication of another claim.) aff'd, 631 F.3d 1380 (Fed. Cir. 2011), vacated on other grounds 132 S. Ct. 75 (U.S. Oct. 3, 2011).  The Board further finds that, in order to facilitate the SMC claim, the Veteran should be afforded a VA examination to determine whether he is housebound or requires aid and attendance due to service-connected disabilities.

Finally, on remand, records of any further VA treatment, if in existence, should be associated with the claims folders, either physically or electronically.  38 C.F.R. § 3.159(c)(2); Bell v. Derwinski, 2 Vet. App. 611 (1992).  Any additional private treatment records concerning the Veteran's claims should also be associated with the claims file.  The Board notes that during February 2007 VA treatment, the Veteran reported receiving private mental health treatment post service; however those records have not yet been obtained.  Accordingly, on remand, the Veteran should be afforded another opportunity to identify all providers who have treated him for any of his disabilities on appeal since service.

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran VCAA notice advising him of the information and evidence necessary to substantiate his claims for service connection for tinnitus and a psychiatric disorder on a secondary basis.

2.  Any VA treatment records concerning the Veteran's claims, if in existence, thereafter should be obtained and associated with the claims folder. 

3.  The Veteran should be asked to identify any additional medical providers who have treated him for any of his disorders, to specifically include his psychiatric disability.  After receiving this information and any necessary releases, contact the named medical providers and obtain copies of the related medical records which are not already in the claims folder. 

4.  Notify the Veteran that he may submit lay statements from himself and from other individuals who have first-hand knowledge, and/or were contemporaneously informed the circumstances of his in-service and post-service symptoms of ringing in his ears, psychiatric symptoms, ear problems and the impact of his service-connected disability on his activities of daily living.  He should be provided an appropriate amount of time to submit this lay evidence. 

5.  Then, after receipt of all additional records, schedule the Veteran for the necessary VA examinations. The claims folder should be made available to and reviewed by the examiner.  All necessary studies and tests should be conducted.  The respective examiners are asked to answer the following questions as appropriate:

a)  Is it at least as likely as not the Veteran's tinnitus is related to or had its onset in service?  In responding to this inquiry, the examiner must specifically acknowledge and discuss the Veteran's report as to the onset of the disorder.

b)  Is it is at least as likely as not that the Veteran's tinnitus (a) was caused by, or (b) is aggravated by his service-connected hearing loss?

c)  Determine whether the Veteran has any current psychiatric disorder.

d)  For any psychiatric disorder found during examination or diagnosed during the period on appeal, is it least as likely as not that the diagnosed disorder had its onset in service, was caused by service, or is otherwise related to any incident therein?

e)  Is it at least as likely as not that any psychiatric disorder found during examination or diagnosed during the period on appeal (a) was caused by, or (b) is aggravated by his service-connected disabilities, including bilateral hearing loss, rhinitis, anosmia, or ageusia?

f)  The examiner should state the likelihood that any ear disability found to be present existed prior to service.  In answering this question, the examiner must address evidence that the Veteran was found to have a congenital left ear abnormality in service.

If the examiner concludes that an ear disability found to be present existed prior to service, the examiner should indicate that likelihood that the disability worsened during service.  

If the examiner diagnoses the Veteran as having an ear disability that did not pre-exist service, the examiner must opine as to whether it is at least as likely as not that the condition is related to or had its onset during service, to specifically include the Veteran's competent report of being subjected to in-service acoustic trauma.  

In offering each of these opinions, the examiner should specifically acknowledge and comment on the Veteran's report of having recurrent ear problems symptoms since service.  

The rationale for all opinions expressed should be set forth in a legible report.

6.  Schedule the Veteran for appropriate examination to determine whether he needs the regular aid & attendance of another person and/or is housebound as a result of his service-connected disabilities.  The claims file and a copy of this remand must be provided to the examiner for review.  All appropriate testing should be conducted. The Veteran should be asked to provide a complete medical history, if possible.  The examiner is asked to state whether the Veteran currently is in need of the regular aid & attendance of another person and/or is housebound as a result of his service-connected disabilities.  A complete rationale must be provided for any opinions expressed.

The examiner is advised that the Veteran contends that he needs the regular aid & attendance of another person and/or is housebound as a result of his service-connected disabilities.  The examiner also is advised that, in addition to service connection for any disability granted pursuant to this remand, service connection currently is in effect for bilateral hearing loss, rhinitis, anosmia, and ageusia.

7.  Then readjuicate the appeal.  If the benefits sought on appeal remain denied, the Veteran and his representative should be issued a supplemental statement of the case (SSOC) and given a reasonable opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


